February 4, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   GARY MARTIN, PERSONAL REPRESENTATIVE OF THE ESTATE OF
                  MARGIE T. MARTIN, Appellant

NO. 14-13-00025-CV                          V.

             CHICK-FIL-A, HWY 59 AT KIRBY DRIVE, Appellee
                  ________________________________

       This cause, an appeal from the judgment in favor of appellee, Chick-Fil-A,
Hwy 59 at Kirby Drive, signed December 7, 2012, was heard on the transcript of
the record. We have inspected the record and find no error in the judgment. We
order the judgment of the court below AFFIRMED.

     We order appellant, Gary Martin, personal representative of the Estate of
Margie T. Martin, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.